82214: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-28294: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82214


Short Caption:STATE, EMP'T SEC. DIV. VS. CORTECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A813509Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:12/15/2020 / Mishel, PersiSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJ. Thomas SusichTroy Curtis Jordan
							(State of Nevada/DETR)
						


AppellantLynda ParvenTroy Curtis Jordan
							(State of Nevada/DETR)
						


AppellantThe State of Nevada Employment Security DivisionTroy Curtis Jordan
							(State of Nevada/DETR)
						


RespondentAnthony CorteJeffrey S. Gronich
							(Jeffrey Gronich, Attorney At Law, P.C.)
						





Docket Entries


DateTypeDescriptionPending?Document


12/14/2020Filing FeeAppeal Filing Fee Waived.  State/County/Municipality. (SC)


12/14/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-45253




12/14/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-45256




12/15/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Persi J. Mishel. (SC)20-45447




12/31/2020Settlement Program ReportFiled ECAR/Other. The settlement judge vacated the premediation conference of January 8, 2021 because the respondent's attorney informed that the respondent may have passed away.  He is in the process of verifying the death of the respondent. (SC)20-46989




01/04/2021Docketing StatementFiled Appellants' Civil Docketing Statement. (SC)21-00021




02/11/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  The Respondent's attorney has verified that the respondent died on December 5, 2020, in a traffic accident. (SC)21-04153




02/17/2021Settlement Order/ProceduralFiled Order.  Pursuant to the recommendation of the settlement judge, this appeal is removed from the settlement program.  Counsel for Anthony Corte shall have 90 days from the date of this order to: (1) file a motion for the substitution of a personal representative or (2) inform this court that Mr. Corte has no personal representative.  The briefing of this appeal shall be stayed pending receipt and review of a response to this order.  (SC)21-04638




05/17/2021MotionFiled Stipulation to Extend Time. (SC)21-14219




05/24/2021Order/ProceduralFiled Order Approving Stipulation. Counsel for respondent shall have until August 16, 2021, to file and serve either (1) a motion for the substitution of a personal representative or (2) a notice informing this court that Mr. Corte has no personal representative. (SC)21-14813




08/12/2021Notice/IncomingFiled Notice of Death - Respondent Anthony Corte.  (SC)21-23512




08/23/2021Order/ProceduralFiled Order.  In light of respondent's death, this court directs appellants, within 30 days from the date of this order, to advise this court in writing whether they intend to pursue this appeal. Appellants are cautioned that if a personal representative is not substituted on behalf of respondent, this court may not be able to render a decision on the merits of this appeal and may have to dismiss it.  (SC)21-24506




09/22/2021MotionFiled Appellants' Response to Court Order. (SC)21-27330




10/01/2021Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." NNP21 - EC/KP/DH (SC)21-28294




10/27/2021RemittiturIssued Remittitur.  (SC)21-30950




10/27/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on November 1, 2021. (SC)21-30950





Combined Case View